Citation Nr: 0304383	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to May 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for bipolar 
disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was found during service to have a 
personality disorder, but was not found then to have bipolar 
disorder or any psychiatric disorder.

3.  The veteran's bipolar disorder was first diagnosed many 
years after service.


CONCLUSION OF LAW

Bipolar disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for service connection for bipolar disorder.  The 
veteran's claims file contains service medical records, and 
VA and private mental health treatment and examination 
records.  In December 2002, the Board initiated steps to 
develop additional evidence relevant to the claim.  The Board 
asked the veteran to identify sources of mental health 
treatment, asked the sources identified to provide copies of 
treatment records, and scheduled a VA psychiatric 
examination, to include an opinion regarding the likely 
etiology of the veteran's bipolar disorder.  The evidence 
sought by the Board has been obtained.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the December 2001 
rating decision and a July 2002 statement of the case (SOC).  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In several letters sent in 2001 
through 2003, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, what VA would do, and that the 
veteran was ultimately responsible for providing the evidence 
needed to support his claim.


II.  Service Connection for Bipolar Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  In the case of certain chronic diseases, 
including psychoses, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  Personality disorders are 
not considered diseases or injuries for purposes of 
establishing entitlement to VA compensation for service-
connected disability.  See 38 C.F.R. § 3.303(c) (2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

No psychiatric disorder was noted in the report of the 
veteran's July 1963 service entrance examination.  There is 
no record of mental health treatment during service.  In 
April 1965, the veteran was referred for a psychiatric 
evaluation while he was confined in the Brig for having gone 
absent without leave (AWOL).  The veteran stated that his 
defense counsel had suggested an evaluation for a possible 
emotional problem.  The veteran reported that he had gone 
AWOL to attend to family problems.  He stated that, during 
his time aboard ship, his shipmates and superiors had 
criticized him and called him names, and that their negative 
reaction to him was unjustified.  He indicated that he had 
little interest in getting along with others, and that he let 
them know of his disinterest.

The examiner reported that the veteran was petulant and 
sullen, and spoke in a rather angry and aggressive manner.  
The examiner found that the veteran appeared to behave in 
ways that angered and alienated others, and tended to collect 
and nurse grievances against others.  The examiner described 
the veteran's behavior as manipulative and passive-
aggressive.  The examiner concluded that the veteran had a 
severe passive-aggressive personality disorder, which would 
preclude further useful service.  The examiner recommended 
discharge from service.  On the report of the veteran's May 
1965 service separation examination, his psychiatric 
condition was marked as normal.

In August 1999, the veteran filed a claim for non-service-
connected pension for disability due to several conditions, 
including a mental condition claimed to have begun in 1984.  
The RO granted pension, finding disabilities including 
bipolar disorder with depression, rated as 70 percent 
disabling.  In November 2000, the veteran claimed service-
connection for a mental condition.

Records from the Northern Panhandle Mental Health Center in 
Wheeling, West Virginia, reflect that the veteran was 
admitted in March 1985, reporting having many problems and 
feeling down.  He indicated that he was unemployed, had lost 
his wife and children through divorce, had consumed a large 
quantity of alcohol, and had been considering suicide.  He 
indicated that he had been depressed for years.  He reported 
that he had been treated for depression before, and had been 
hospitalized for nervous problems with suicidal ideation once 
before, for nineteen days in 1982.  He stated that he had not 
felt well in over five years, and that he had first had 
psychiatric treatment sometime between the mid 1970s and the 
early 1980s.  He reported that his most recent job had been 
as a deck hand on a river boat, and that he had been laid off 
in March 1982.

The admitting psychiatrist found that the veteran was acutely 
intoxicated, but appeared of normal intelligence, with 
basically clear thought processes, and no hallucinations or 
delusions.  The psychiatrist's diagnoses were acute alcohol 
intoxication and adjustment disorder with depressed mood.  
After ten days of inpatient treatment, the veteran had 
outpatient follow-up in 1985 and 1986.

A June 1997 report from Northwood Health Systems (formerly 
Northern Panhandle Mental Health Center) indicated that the 
veteran was a longstanding client receiving mental health 
services at that facility.  It was noted that the veteran had 
ongoing mental disability, with a diagnosis of bipolar 
disorder.  Notes show inpatient treatment in 1997 and 
outpatient treatment in 1996 through 2000.

In a February 2001 VA examination for mental disorders, the 
veteran denied any significant depression or other serious 
problems prior to his military service.  He reported that 
during service he had experienced difficulty in his 
relationships with others.  He stated that he had begun to 
use drugs and alcohol, and had increased his use over time.  
He indicated that his time in service had been characterized 
by increasing depression, anxiety, and substance abuse.  He 
reported that he went AWOL, and was eventually returned to 
military custody.  He related that he was psychiatrically 
evaluated and recommended for discharge.

The veteran reported that he married soon after separation 
from service, and had two children, but divorced after 
fourteen years of marriage.  He indicated that he had 
remarried in the early 1990s.  He stated that he had stopped 
using alcohol and drugs since his second marriage.  He stated 
that he had experienced great difficulty maintaining 
employment throughout his work history, due to interpersonal 
difficulties.  He related that he had lost jobs due to anger 
management problems and drug and alcohol consumption.  He 
indicated that he had not worked in twelve years.  

The veteran reported a fifteen to twenty year history of 
mental health treatment, including numerous hospitalizations.  
He stated that he had struggled with depression and anxiety 
for many years, since his military service.  He reported 
having suicidal ideation with some history of attempts, sleep 
disturbance, and paranoid feelings about the military.  He 
reported having episodes of elevated mood.  He denied any 
psychotic symptoms.

The examiner noted that the veteran's mental health treatment 
records for the preceding five years showed a diagnosis of 
bipolar disorder.  The examiner found that the veteran was 
oriented and coherent, with anxious and sometimes angry 
affect and mood.  The examiner's diagnosis was bipolar 
disorder, and alcohol dependence and cannabis dependence, 
both in sustained remission.  The examiner indicated that he 
did not have any objective verification of the nature of the 
veteran's mental health problems prior to the last four or 
five years.

In statements submitted in 2002, the veteran wrote that his 
current psychiatric problems had changed and worsened over 
the years, but had stemmed from his Navy service.

In the report of a February 2003 VA examination for mental 
disorder, the examiner noted having reviewed the veteran's 
claims file.  The examiner noted that, during service, the 
veteran's defense counsel had requested that he receive a 
psychiatric evaluation when he was in the Brig for having 
gone AWOL.  The examiner noted the findings of the 1965 
psychiatric evaluation.  In the 2003 examination, the veteran 
reported that he had felt disappointed with the Navy and 
mistreated by his shipmates.  He asserted that he had not had 
emotional problems before the Navy, and had had problems ever 
since, so the Navy had caused those problems.  The veteran 
described his marital and employment history.  He reported 
having first had mental health treatment in 1982 or 1983.  
The examiner described the treatment history shown by records 
in the file.

The examiner found that the veteran was alert and oriented, 
with no evidence of thought disorder, hallucinations, or 
delusions.  Affect and mood were subdued but appropriate.  
The examiner's diagnosis was bipolar disorder, by history, in 
good remission.

In response to VA's request for an opinion about the likely 
etiology of the veteran's bipolar disorder, the examiner 
found that there was "absolutely no evidence" that the 
veteran's bipolar disorder had its beginnings in service.  
The examiner noted that there was no indication that the 
veteran had symptoms of depression or other psychiatric 
disorder during service.  The examiner noted that the 
psychiatric evaluation was requested by a defense counsel, 
and not as a result of any complaints of emotional problems 
from the veteran.  The examiner also noted that the veteran 
did not seek psychiatric treatment until about 1982, about 
seventeen years after service.  The examiner concluded that 
it was not at least as likely as not that the veteran's 
bipolar disorder was related to the behavioral problems for 
which he was evaluated in service.

During service, the veteran was found to have a personality 
disorder, but not a psychiatric disorder.  He did not seek 
mental health treatment until many years after service.  The 
psychologist who examined the veteran and reviewed his file 
in 2003 concluded that the bipolar disorder diagnosed in the 
1980s did not begin during the veteran's service.  No mental 
health professional has expressed that it is likely that the 
bipolar disorder is related to the veteran's service.  The 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's bipolar disorder was 
incurred or aggravated in service.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

